Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Applicant’s amendments dated 12/6/21 have been entered. Claims 1, 4, 6-10, 13, and 14 have been newly added. Claims 16-19 have been newly added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda et al. (WO  2017/122740, with US 2018/0282500 as the English-language equivalent).
Regarding claims 1 and 17,  Hosoda teaches a laminate (Hosoda para 168) comprising a first layer of a reinforcing fiber sheet (“reinforcing fiber base material”) (Hosoda para 22, 25-26) where the sheet has a matrix resin component that is a melt-moldable fluororesin A (Hosoda para 17), as it may be the only component of the matrix, it may comprise at least 50 vol% the total volume of resin in the layer. Hosoda further teaches an example where the fluororesin was applied to a carbon fiber sheet such that the fiber content of the layer (fiber/(fiber + resin)) was 50%, or a ratio of 0.5 (Hosoda para 215-217). The laminate of Hosoda may further comprise an additional member (substrate) of another prepreg that is a thermoplastic resin B which does not have a fluorine atom (Hosoda para 107), and no fluororesin A, a resin layer of thermoplastic resin B, without fiber reinforcement, and/or a metal member (Hosoda para 168-171). Hosoda A has functional groups for increasing inter-layer adhesion, including carbonyl, hydroxyl, epoxy, and isocyanate groups and that the melting point should be 100°C-325°C (Hosoda para 39-41, 48).
Finally, Hosoda teaches an exemplary laminate with a total thickness of 2.3 mm, with a fluororesin outer ply thickness of 0.25 mm, giving an exemplary ratio of thickness of the outer ply to the substrate of about 12%, which is within the claimed 1%-43% (1/99 to 30/70) (Hosoda para 215-221).
It would be obvious to one of ordinary skill in the art to look to the thickness of the multiply substrate and apply that to the taught metal substrate, which would give a metal/fluororesin laminate with the claimed thickness relationship. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the thickness relationship taught by Hosoda overlaps with the instantly claimed thickness relationship and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claim 3, Hosoda teaches a fluororesin matrix fiber reinforced composite as above for claim 1. Hosoda further teaches that the fluoropolymer may have a relatively high melting point from 260-320°C (Hosoda para 48-49). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.
Regarding claim 4, Hosoda teaches a fluororesin matrix fiber reinforced composite as above for claim 1. Hosoda further teaches that the fluorinated polymer may have units derived Hosoda para 75).
Regarding claim 5, Hosoda teaches a fluororesin matrix fiber reinforced composite as above for claim 1. Hosoda further teaches that the reinforcing fibers may be carbon fiber, graphite, glass, or aromatic polyamide (aramid) (Hosoda para 28, 30).
Regarding claim 6, Hosoda teaches a fluororesin matrix fiber reinforced composite as above for claim 1. Hosoda further teaches that the substrate material may be fiber-reinforced (Hosoda para 168).
Regarding claim 7, Hosoda teaches a fluororesin matrix fiber reinforced composite as above for claim 1. Hosoda further teaches that the substrate may be a non-fiber-reinforced resin film of the thermoplastic B (Hosoda para 170).
Regarding claim 8, Hosoda teaches a fluororesin matrix fiber reinforced composite as above for claim 1. Hosoda further teaches that the thermoplastic resin containing no fluorine may be polyarylene sufide, polyketone, polyether ketone, polyetherether ketone, polyether ketone ketone, polyether nitrile, modified polyphenylene ether, thermoplastic polyimide, polyamideimide, polyetherimide, polysulfone, polyether sulfone, and polyacrylate (Hosoda para 112).
Regarding claim 9, Hosoda teaches a fluororesin matrix fiber reinforced composite as above for claim 1. 
Examiner’s note: This claim is being interpreted as ‘when
It is noted that while Hosoda does not utilize a thermosetting resin, as claim 9 depends from claim 1 which presents thermosets as an option, and as claim 9 itself does not positively require the presence of a thermoset, this claim is believed to still be met by Hosoda’s use of a thermoplastic, as above for claim1.
Regarding claim 10, Hosoda teaches a fluororesin matrix fiber reinforced composite as above for claim 1. Hosoda teaches that the fibers present in the substrate/non-fluorine containing layers may be the same as those for the fluorine containing layer, including carbon, glass, and aramid (Hosoda para 28, 30, 168-169).
Regarding claim 11, Hosoda teaches a fluororesin matrix fiber reinforced composite as above for claim 1. Further, as Hosoda teaches that the substrate may be a stack of plies, it can be considered to be ‘columnar’ (Hosoda para 168-171).
Regarding claims 13 and 19,  Hosoda teaches a laminating plies of a fluororesin prepreg via heat and pressure (Hosoda para 168-174) comprising a first layer of a reinforcing fiber sheet (“reinforcing fiber base material”) (Hosoda para 22, 25-26) where the sheet has a matrix resin component that is a melt-moldable fluororesin A (Hosoda para 17), as it may be the only component of the matrix, it may comprise at least 50 vol% the total volume of resin in the layer. Hosoda further teaches an example where the fluororesin was applied to a carbon fiber sheet such that the fiber content of the layer (fiber/(fiber + resin)) was 50%, or a ratio of 0.5 (Hosoda para 215-217). The laminate of Hosoda may further comprise an additional member (substrate) of another prepreg that is a thermoplastic resin B which does not have a fluorine atom (Hosoda para 107), and no fluororesin A, a resin layer of thermoplastic resin B, without fiber reinforcement, and/or a metal member (Hosoda para 168-171). Hosoda teaches the fluororesin A has functional groups for increasing inter-layer adhesion, including carbonyl, hydroxyl, epoxy, Hosoda para 39-41, 48).
Finally, Hosoda teaches an exemplary laminate with a total thickness of 2.3 mm, with a fluororesin outer ply thickness of 0.25 mm, giving an exemplary ratio of thickness of the outer ply to the substrate of about 12%, which is within the claimed 1%-43% (1/99 to 30/70) (Hosoda para 215-221).
It would be obvious to one of ordinary skill in the art to look to the thickness of the multiply substrate and apply that to the taught metal substrate, which would give a metal/fluororesin laminate with the claimed thickness relationship. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the thickness relationship taught by Hosoda overlaps with the instantly claimed thickness relationship and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claim 15, Hosoda teaches a fluororesin matrix fiber reinforced composite as above for claim 1. While Hosoda does not explicitly use the phrase ‘vibration dampening’, it does teach that the laminate can be used in a myriad of applications, including, though not limited to noise shields (Hosoda para 178), which may be considered a ‘vibration dampening’ device. Additionally, as the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). In the instant case, “a vibration dampening member made of […] the laminate [of] claim 1” sets forth all the limitations of claim 1, rendering the vibration dampening intended use of the product present in the preamble.
Regarding claim 16, Hosoda teaches a fluororesin matrix fiber reinforced composite as above for claim 1. Hosoda teaches exemplary laminates a total thickness of 2.3 mm, with a fluororesin outer ply thickness of 0.25 mm, giving an exemplary ratio of thickness of the outer ply to the substrate, which may comprise a metal, of about 12%, which is within the claimed 1%-33% (1/99 to 25/75) (Hosoda para 215-221). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.
Regarding claim 18, Hosoda teaches a fluororesin matrix fiber reinforced composite as above for claim 13. Hosoda teaches exemplary laminates a total thickness of 2.3 mm, with a fluororesin outer ply thickness of 0.25 mm, giving an exemplary ratio of thickness of the outer ply to the substrate, which may comprise a metal, of about 12%, which is within the claimed 1%-33% (1/99 to 25/75) (Hosoda para 215-221). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda et al. (WO  2017/122740, with US 2018/0282500 as the English-language equivalent)
Regarding claim 2, Hosoda teaches a fluororesin matrix fiber reinforced composite as above for claim 1. Hosoda further teaches that the fluoropolymer may have a relatively low melting point from 120-220°C (Hosoda para 48-49). Further, one of ordinary skill in the art would have considered the invention to have been obvious because the melting point taught by Hosoda overlaps with the instantly claimed melting point and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claim 12, Hosoda teaches a fluororesin matrix fiber reinforced composite as above for claim 1. Hosoda further teaches that the adhesion between layers of the fluororesin when the fluororesin A has functional groups for increasing inter-layer adhesion, including carbonyl, hydroxyl, epoxy, and isocyanate groups, the respective layers cannot be separated from each other/peeled off (Hosoda para 194, 212, Table 1). Therefore, while Hosoda does not explicitly state that the peel strength is at least 5 N/m, as it is the same chemical compound, with the same functional groups to improve adhesion, one of ordinary skill in the art would expect it to behave in the same manner, if tested in the same way. Further, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoda as applied to claim 13 above, and further in view of Hosoda et al. WO2016/181936, with US 2018/0050516 as the English-language equivalent; hereafter referred to as Hosoda ‘936).
Regarding claim 14, Hosoda teaches a method of producing a fluororesin laminate as above for claim 13.
Hosoda is silent with respect to plasma-treating the surface of a fluororesin prepreg in contact with the substrate.
Hosoda and Hosoda ‘936 are related in the field of fluororesin prepregs comprising fluororesins with functional groups for increasing inter-layer adhesion, including carbonyl, hydroxyl, epoxy, and isocyanate groups. Hosoda ‘936 further teaches that surface treatments to improve adhesion such as plasma and corona discharge are common and known to one skilled in the art with this material. It would therefore be obvious to one of ordinary skill in the art to modify the method of making a laminate of Hosoda to include the step of plasma treating the fluororesin prepreg as taught by Hosoda ‘936 because this would provide the prepreg with improved adhesion upon lamination.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/6/21, with respect to the 112(b) rejection have been fully considered and are persuasive.  The 112(b) rejection of claim 7 has been withdrawn. 
Applicant's arguments filed 12/6/21 with respect to the 102/103 rejections of claims 1-15 have been fully considered but they are not persuasive.
Applicant argues on pages 8-10 that Hosoda alone or in combination with Hosoda ‘936 does not teach a substrate wherein when the substrate is a resin laminate, each layer of the substrate laminate is more than 50 vol% a resin other than the fluororesin. Applicant argues that 
The Examiner respectfully disagrees. As noted in the rejection above, Hosoda teaches that the substrate may be or may include materials such as metals, and provides an exemplary substrate thickness which satisfies the claimed thickness relationship between the fiber-reinforced fluororesin layer and the substrate.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., chemical resistance and abrasion resistance) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        3/22/22

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781